I concur in the result of the opinion of Mr. Justice Watts. It is suggested that the insurance company had a right to demand that Mr. Stanton should be an insurable risk, unimpaired by the effects of drink. He was declined as an insurable risk, in October, 1918, wholly because of his past history in reference to intemperance; otherwise, he was in all respects a desirable risk.
On September 18, 1918, the company knew as much about Mr. Stanton's condition in this respect as it could ever know. It knew the effects that the excessive use of alcohol had upon the system of Mr. Stanton, and how he would likely be affected by it thereafter. With this knowledge, it caused him to file another application. It was left to the jury, in effect, to say whether or not this conduct on the part of the company was evidence of its intention to insure him, notwithstanding his physical impairment, caused by drink.
A further examination by the company, under the application of September 18, 1918, did not disclose any ravages or impairment that did not exist at the time that his application was rejected in 1917.
Applying the rule of reason and of common sense, this Court ought not to undertake to say, as a matter of law, that the case should not have been submitted to the jury, and, having been submitted to the jury, and the trial Judge having refused to set aside the verdict, the judgment based upon it should be affirmed. *Page 404 
This decision has not been reached without the gravest consideration. In concurring with the affirmance of the judgment, I do not desire it to be understood, or intimated, that, where there has been an application for insurance, the filing of another application is a waiver of any known physical defects which existed at the time of the prior physical examination. To so hold would greatly hamper the procuring of insurance by an insurable risk, because the insurance companies would hesitate to accept an application after an applicant had been once rejected, if such were laid down as a rule. Each case must be decided under the facts of that case.
This case has had the gravest consideration also from another standpoint. The pleadings, as set out in the record, show that the complaint was brought solely for the benefit of the estate of Mr. Stanton. The first application was made out for the benefit of his estate. The second application was made out for the benefit of Mrs. Stanton, whose name appears upon the present record as one of the plaintiffs.
The following statements appear in the record:
"The original action was filed in the name of Mrs. Stanton, as administratrix; the complaint was amended, however, on the first trial, on motion of plaintiff's counsel, making Mrs. Stanton, individually, a party to the suit."
At the commencement of the trial it was said:
"It is admitted that Mrs. Lila M. Stanton is the duly qualified administrator of the estate of James Alexander Stanton, deceased. It is also admitted that there has been an amendment of the complaint, making Mrs. Lila M. Stanton a party as an individual, also."
After setting out at great length the facts upon which the plaintiff, as administratrix, relied to recover, the complaint concluded, just before the prayer for relief, as follows: *Page 405 
"That by reason of the negligent, willful, wanton, and fraudulent conduct, as aforesaid, the decedent and his estate were and are damaged in the sum of $30,000."
If there was only motion to strike out any part of the complaint and to substitute apt allegations in behalf of Mrs. Stanton, they do not appear in the record.
The pleadings are most tersely analyzed in the dissenting opinion of Mr. Justice Cothran, and it is unnecessary to make further reference to them here.
At the trial the application of September 18, 1918, was put in evidence, along with the application of 1917. The application of September 18, 1918, shows that it was made for the benefit of Mrs. Stanton. At the conclusion of the testimony there was not any motion made to amend the pleadings to conform to the facts as proven; nor did the counsel for the defendant at any time make any reference to a failure to allege any cause of action in favor of Mrs. Stanton.
These matters are not referred to by way of criticizing the conduct of the case as to either counsel, all of whom are known to the court to be men of great ability and zeal, and all of whom, doubtless, had the best of reasons for adopting the methods pursued in the trial of the case. Yet, as the pleadings and proof in the case stand, the court will exercise its right under rule 4 to sustain the judgment upon the ground which appears in the record, viz.: that the application of September 18, 1918 was made for the benefit of Mrs. Stanton.
Rule 4, § 8, provides:
"Sec. 8. While respondent may be restricted in argument to such additional sustaining grounds as noticed by him, this court reserves the right to sustain any ruling, order or judgment upon any grounds appearing in the record."
MR. JUSTICE WATTS and MR. ACTING ASSOCIATE JUSTICE RAMAGE concur with MR. ACTING ASSOCIATE JUSTICE PURDY. *Page 406